UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 DONALD KING,                                  )
                                               )
                     Plaintiff,                )
                                               )
              v.                               )     Civil Case No. 08-1562 (RJL)
                                               )
 CHARLES F. BOLDEN, JR.,                       )
 ADMINISTRA TOR, NATIONAL                      )
 AERONAUTICS AND SPACE                         )
 ADMINISTRA TION,                              )
                                               )
                     Defendant.                )

                                  FINAL JUDGMENT

      F or the reasons set forth in the Memorandum Opinion entered this date, it is this

~une,2010,herebY
      ORDERED that the defendant's Motion for Summary Judgment [# 11] is

GRANTED, and it is further

      ORDERED that the above-captioned case be DISMISSED with prejudice.

      SO ORDERED.




                                                   United States District Judge